DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
Response to Amendment
Claims 1-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 13 October 2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elias Soupos on 24 March 2021.
The application has been amended as follows: 
Claim 6, line 2 - “outlet” is replaced with --output--.
Claim 12, line 11 - “outlet” is replaced with --output--.
Claim 17, line 12 - “outlet” is replaced with --output--.
Claim 17, line 14 - “is configured to” is deleted, “include” is replaced with --includes--, and “particles” is replaced with --droplets--.  
Claim 17, line 18 - “particles” is replaced with --droplets-- and the extra space between “particles” and the semi-colon is deleted.
Claim 17, line 21 - “particles” is replaced with --droplets--.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art discloses the spray nozzle assembly described in the Final Office Action mailed 13 October 2020.  The prior art does not disclose a spray nozzle assembly having both a primary electrode and a secondary electrode that each has a respective voltage source providing a voltage to the electrode, wherein the polarity of the voltage at each electrode is the same, and wherein the secondary electrode induces an electric field that is selectively adjustable and that shapes or redirects a spray stream of charged droplets produced by the primary electrode passing therethrough.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752